Citation Nr: 1613873	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09 16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from February 1988 to February 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA)
 Regional Office (RO) in Chicago, Illinois.

In this matter the TDIU claim was part of claims for an increased rating, which included a claim for tinea pedis that had been appealed to the Board from the July 2007 rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  The Board in a November 2013 decision disposed of the tinea pedis claim but also remanded the TDIIU claim for additional evidentiary development.


FINDINGS OF FACT
 
1.  The Veteran failed to report for scheduled VA examination in March 2014.  He offered no good cause for his failure to report.  

2.  The evidence of record does not establish that he is unable to maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655(a)-(b)  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination on a claim for increase (such as TDIU) the claim shall be d.

At the outset, the Board notes that a request for TDIU is "not a separate claim for benefits," and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation." Rice, 22 Vet. App. 447; VAOPGCPREC 6-96 (August 16, 1996), published at 61 Fed. Reg. 66,749 (1996).  In this instance the Veteran's TDIU claim was raised in conjunction with claims for an increased rating via contentions submitted in November 2006 which alleged entitlement to increased rating for tinea pedis and post traumatic stress disorder (PTSD), when he talked about having lost his job and discussed the severity of his symptoms from both disorders.  See VBMS Correspondence entered 11/09/06.  In the July 2007 rating on appeal, the RO denied increased ratings for PTSD (which was not appealed) and for tinea pedis (which was later denied by the Board in its November 2013 decision).  The Board remanded the TDIU claim for additional development, among which included ordering a VA examination to determine whether his service connected disabilities (currently shown to be tinea pedis, PTSD, a low back disorder, and a fractured nose with deviated septum), resulted in his being unemployable.  

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Following the Board's November 2013 remand, in January 2014 the RO sent the Veteran a letter to his last known address, notifying the Veteran that failure to report for any scheduled examination may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Both a VA general and PTSD examination to address this question were scheduled for the same day in March 2014.  The Veteran failed to report to the scheduled examination.  See VBMS Medical Records-C&P exam, "Failed to Report" entered on 3/08/14.  The January 2014 notice regarding the upcoming examination contained the Veteran's current address shown to be of record; additionally the VAMC scheduling the examination also had this address on file.  See VBMS Correspondence DTA and VAX letter entered 1/18/14 and see also VBMS Appeals: Appeal Checklist-2507 C&P Inquiry entered 1/18/14.  He has not requested the examination be rescheduled and he has not provided good cause for his failure to report.

As the Veteran failed to report to his scheduled examination without explanation and did not request to reschedule an examination, the Board finds that the Veteran has failed to report to a VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the Board finds that additional efforts to schedule an examination would be futile.  

The provisions of 38 C.F.R. § 3.655 only apply where "a benefit cannot be established or confirmed without a current VA examination."  The question of unemployability has been found to be a legal, and not a medical question.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, it could be argued that a medical examination is not strictly necessary here; for this reason, the Board declines to deny the claim as a matter of law due to failure to report for examination.  Instead, the question of entitlement to TDIU will be considered based on the evidence of record. Moreover, while acknowledging the Board's prior request to refer the matter to the Director, Compensation and Pension Service, this is no longer deemed necessary.  As explained below, the record is not found to sufficiently establish the criteria under 38 C.F.R. § 4.16(b) such as to trigger the need for such review. 

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran is service-connected for PTSD at 50 percent disabling, a low back disability at 20 percent disabling, residuals of a fractured nose at 10 percent disabling, and a skin disability that is noncompensably disabling.  His combined rating is 60 percent.  Therefore, he fails to meet the threshold requirements for TDIU for any portion of the period in question.  See 38 C.F.R. § 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In this case, the Veteran performed maintenance work until January 2004.  The record contains a finding from the April 2012 VA examiner that his skin disability did not preclude employment.  The record simply does not contain enough information for the Board to find that the low back, PTSD, or nose disabilities, alone or in concert, preclude substantially gainful employment such as to require referral for extraschedular consideration under 38 C.F.R. § 4.16(b).  Indeed, lay evidence describes the Veteran's PTSD symptoms and largely focuses on his home life, without detail as to the occupational impact of that disability.  Likewise, the file lacks information from which the Board can reach a conclusion as to the occupational impact of the low back and nose residuals.  

For the reasons stated above, the claim must be denied.  


ORDER

TDIU is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


